Execution Version


AMENDMENT NO. 1 TO CREDIT AGREEMENT


AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of June 30, 2020 (this
“Amendment”), by and among CASEY’S GENERAL STORES, INC. (the “Borrower”), the
LENDERS party hereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”).


RECITALS:


WHEREAS, reference is hereby made to the Credit Agreement, dated as of January
11, 2019 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”; and
the Credit Agreement as amended by this Amendment, the “Amended Credit
Agreement”), among the Borrower, the lending institutions from time to time
party thereto (collectively, the “Lenders”) and the Administrative Agent
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);


WHEREAS, Section 9.02 of the Credit Agreement provides that the Credit Agreement
may be amended, modified or waived pursuant to a written agreement by the
Borrower and the Required Lenders; and


WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
party hereto amend certain provisions of the Credit Agreement, pursuant to
Section 9.02 of the Credit Agreement, in certain respects as more fully
described herein, and the Administrative Agent and the Lenders party hereto
(which constitute the Required Lenders) have agreed to permit such amendments,
all subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


1.
Amendment. The Credit Agreement is, effective as of the Amendment No. 1
Effective Date (as defined below), hereby amended as follows:



(a)
The definition of “Collateral/Covenant Event” in Section 1.01 of the Credit
Agreement is amended to replace the text in clauses (i) and (ii) thereto in each
case with “[reserved]”.



(b)
The definition of “Intercreditor Agreement” in Section 1.01 of the Credit
Agreement is amended and restated as follows:



“Intercreditor Agreement” means one or more intercreditor agreements each in
form and substance reasonably acceptable to the Administrative Agent and the
Required Lenders; provided that a form of intercreditor agreement shall be
deemed to be acceptable to the Lenders without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date on which such form of
intercreditor agreement is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such form of
intercreditor agreement.


(c)
The definition of “Pledge and Security Agreement” in Section 1.01 of the Credit
Agreement is amended and restated as follows:



1



--------------------------------------------------------------------------------




“Pledge and Security Agreement” means one or more pledge and/or security
agreements each in form and substance reasonably acceptable to the
Administrative Agent.


(d)
The definition of “Privately Placed Notes” in Section 1.01 of the Credit
Agreement is amended and restated as follows:



“Privately Placed Notes” means, collectively, the Borrower’s (a) 3.67% Senior
Notes, Series A due June 15, 2028, (b) 3.75% Senior Notes, Series B due December
18, 2028, (c) 3.65% Senior Notes, Series C due May 2, 2031, (d) 3.72% Senior
Notes, Series D due October 28, 2031, (e) 3.51% Senior Notes, Series E due June
13, 2025, (f) 3.77% Senior Notes, Series F due August 22, 2028, (g) 2.85% Senior
Notes, Series G due August 7, 2030, and (h) 2.96% Senior Notes, Series H due
August 6, 2032.


(e)
Section 6.01(b) of the Credit Agreement is amended and restated as follows:



“(b)    Indebtedness under the Privately Placed Notes and other Indebtedness, in
each case, as set forth in Schedule 6.01, and Permitted Refinancing Indebtedness
in respect of Indebtedness permitted by this clause (b)”.


(f)
Section 6.13 of the Credit Agreement is amended by adding the following new
clause (c) thereto:



“(c)    During a Collateral/Covenant Suspension Period, the Borrower and its
Subsidiaries will not create, incur, assume or permit to exist Priority Debt in
the nature of a credit facility, asset-based financing or a debt security or
note unless such Indebtedness and/or Liens would be permitted under Section 6.01
and Section 6.02 of this Agreement, in each case assuming for this purpose that
a Collateral/Covenant Period is in effect.”


(g)
The last sentence of Section 9.06 of the Credit Agreement is amended and
restated as follows:

“Delivery by fax or other electronic transmission of an executed counterpart of
a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document and the words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement or any other Loan Document shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.  The Administrative Agent may, in its
discretion, require that any such documents and signatures executed
electronically or delivered by fax or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
executed electronically or delivered by fax or other electronic transmission.”




2



--------------------------------------------------------------------------------




(h)
Exhibit C (Form of Pari Passu Intercreditor Agreement) of the Credit Agreement
is removed in its entirety and replaced with “[Reserved]”.



(i)
Exhibit F (Form of Pledge and Security Agreement) of the Credit Agreement is
removed in its entirety and replaced with “[Reserved]”.



(j)
Schedule 6.01 of the Credit Agreement is amended and restated in its entirety to
read as set forth in Exhibit A hereto.



2.
Reaffirmation.



(a)
Each of the Loan Parties hereby expressly acknowledges the terms of this
Amendment and reaffirms, as of the date hereof, the covenants and agreements
contained in the Credit Agreement and each other Loan Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby.



(b)
Each of the Loan Parties, by its signature below, hereby affirms and confirms
its obligations under the Credit Agreement and each of the other Loan Documents
to which it is a party, all as provided in the Loan Documents as originally
executed, and acknowledges and agrees that such obligations continue in full
force and effect.



3.
Amendment, Modification and Waiver. This Amendment may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
in compliance with Section 9.02 of the Credit Agreement.



4.
Representations and Warranties. Each Loan Party hereby represents and warrants
as follows as of the date hereof:



(a)
The execution and delivery of this Amendment by each Loan Party party hereto and
the performance by such Loan Party hereof are within such Loan Party’s
corporate, limited liability company or partnership powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action.



(b)
No authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any securities exchange or any other Person
are necessary for the execution, delivery or performance by any Loan Party of
this Amendment or for the legality, validity or enforceability of this
Amendment, except for: (i) authorizations, approvals or consents of, and filings
or registrations with any Governmental Authority or any securities exchange to
be effected immediately upon the execution of this Amendment and (ii) other
consents, authorizations and filings that have been obtained or made and are in
full force and effect or the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect.



(c)
Each of this Amendment and each other Loan Document, after giving effect to the
amendments pursuant to this Amendment, have been duly executed and delivered by
the Loan Parties party hereto and thereto, as applicable, and constitute legal,
valid and binding



3



--------------------------------------------------------------------------------




obligations of the Loan Parties party hereto and thereto, enforceable against
such Loan Parties in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


(d)
The representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (it being understood and agreed that any
such representation or warranty which by its terms is made as of an earlier date
shall be required to be true and correct in all material respects only as such
earlier date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the applicable date).



5.
Amendment No. 1 Effective Date Conditions. This Amendment will become effective
on the date (the “Amendment No. 1 Effective Date”) on which the following
conditions are satisfied or waived:



(a)
This Amendment shall have been executed and delivered by the Borrower and each
other Loan Party, the Administrative Agent and Lenders comprising the Required
Lenders.



(b)
The Administrative Agent shall have received all costs, fees and expenses due
and payable to the Administrative Agent and the Arranger on or prior to the
Amendment No. 1 Effective Date pursuant to the Loan Documents, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.



(c)
The representations and warranties of the Loan Parties set forth in Section 4 of
this Amendment shall be true and correct in all material respects on and as of
the date of hereof (it being understood and agreed that any such representation
or warranty which by its terms is made as of an earlier date shall be required
to be true and correct in all material respects only as such earlier date, and
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the applicable date).



(d)
Immediately after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.



(e)
The Administrative Agent shall have received a certificate dated the Amendment
No. 1 Effective Date and executed by a Responsible Officer of the Borrower
stating that the conditions set forth in paragraphs (c) and (d) of this Section
5 are satisfied as of such date.



(f)
The Administrative Agent shall have received a copy of the definitive
documentation governing the notes described in clauses (g) and (h) of the
definition of “Privately Placed Notes” (as such definition is amended hereby),
as executed and delivered by the parties thereto.





4



--------------------------------------------------------------------------------




6.
Entire Agreement. This Amendment, the Amended Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.



7.
Applicable Law; Waiver of Jury Trial; Submission to Jurisdiction; Waiver of
Venue; Service of Process; Etc. The parties hereto acknowledge and agree that
the provisions of Section 9.09 (Governing Law; Jurisdiction; Consent to Service
of Process) and Section 9.10 (Waiver of Jury Trial) of the Credit Agreement are
incorporated by reference herein, and shall apply to this Amendment as if set
forth herein in full, mutatis mutandis. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.



8.
Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Amendment.



9.
Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” and words of like import in this Amendment shall be
deemed to include electronic signatures or the keeping of electronic records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



10.
Loan Document. On and after the Amendment No. 1 Effective Date, this Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents.



11.
Effect of Amendment. The Credit Agreement, and each of the other Loan Documents,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect. Except as expressly set forth herein, (i) this Amendment shall
not by implication or otherwise limit, impair, constitute a novation or waiver
of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document. From
and after the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement and each reference in the Loan Documents to
“the Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

[Signature pages to follow]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer.


BORROWER:
CASEY’S GENERAL STORES, INC.
By: /s/Stephen P. Bramlage, Jr.    
Name: Stephen P. Bramlage, Jr.
Title: Chief Financial Officer


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Administrative Agent
By:/s/ Rodica Dutka    
Name: Rodica Dutka
Title: Manager, Agency    


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender and Issuing Bank
By: /s/ John Flores    
Name: John Flores
Title: Authorized Signatory


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------







UMB Bank, n.a.


By: /s/ Robert P. Elbert    
Name: Robert P. Elbert
Title: Senior Vice President


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------







Goldman Sachs Bank USA, as a Lender


By: /s/ Jamie Minieri    
Name: Jamie Minieri
Title: Authorized Signatory


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------







COOPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as a Lender


By: /s/ Shane Koonce    
Name: Shane Koonce
Title: Executive Director
By: /s/ Timothy J. Devane    
Name: Timothy J. Devane
Title: Executive Director


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------







MUFG Bank, Ltd., as a Lender


By: /s/ Katie Cunningham    
Name: Katie Cunningham
Title: Director


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Maureen S. Maplhus    
Name: Maureen S. Malphus
Title: Vice President


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------







BMO Harris Bank, N.A., as a Lender


By: /s/ Katherine Robinson    
Name: Katherine Robinson
Title: Managing Director


Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------






EXHIBIT A


Schedule 6.01 to Credit Agreement


[See attached.]






Casey’s General Stores - Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------






Schedule 6.01


Existing Indebtedness


1.    Privately Placed Notes


Notes                                    Principal Balance
    
3.67% Senior Notes, Series A due June 15, 2028


$150,000,000


3.75% Senior Notes, Series B due December 18, 2028


$50,000,000


3.65% Senior Notes, Series C due May 2, 2031


$50,000,000


3.72% Senior Notes, Series D due October 28, 2031


$50,000,000


3.51% Senior Notes, Series E due June 13, 2025


$150,000,000


3.77% Senior Notes, Series F due August 22, 2028


$250,000,000


2.85% Senior Notes, Series G due August 7, 2030


$325,000,000


2.96% Senior Notes, Series H due August 6, 2032


$325,000,000


 


$1,350,000,000









Casey’s General Stores - Amendment No. 1 to Credit Agreement

